                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

             Plaintiffs,

v.                                                             CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

             Defendants.


              ORDER EXTENDING SCHEDULING ORDER DEADLINES

      THIS MATTER is before the Court on the parties’ sua sponte request at the June

4, 2019, status conference to extend their scheduling order deadlines. The Court will

extend the parties’ deadlines as follows:

      1. Plaintiffs shall identify expert witnesses and provide expert reports by July

          19, 2019.

      2. Defendants shall identify expert witnesses and provide expert reports by

          August 16, 2019.

      3. The termination date for discovery other than on the qualified healthcare

          provider issue is September 30, 2019.

      4. Motions relating to discovery shall be filed by October 7, 2019.

      5. Pretrial motions, other than those relating to discovery, shall be filed by

          October 15, 2019.

      Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendants on or before November 15, 2019; Defendants to the Court on

or before November 29, 2019.
IT IS SO ORDERED.



                    _________________________________
                    THE HONORABLE CARMEN E. GARZA
                    CHIEF UNITED STATES MAGISTRATE JUDGE




                           2
